DETAILED ACTION

Notice of Allowability
	This notice of allowability is being furnished in response to a Request for Continued Examination for the purpose of entering a new IDS. The claims are unchanged following RCE, and so the reasons for the allowability of the claims are also unchanged. For Applicant’s convenience and the clarity of the record, the entirety of the previous notice of allowability has been reproduced below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the invention of Group I, claims 7, 9, 11, and 16-20, and the species of a biomarker panel including HAS1, PAI-1, and HS in the reply filed on 11/18/2020 is acknowledged. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Status
The amendment of 11/18/2020 has been entered. Claims 7-11 and 16-33 are pending in this US patent application. Claims 8, 10, 11, and 21-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2020.
Claims 7, 9, 11, and 16-20 are currently under examination and were examined on their merits.

Information Disclosure Statement
The information disclosure statement filed in this application on 05/18/2021 has been received and considered.

Claim Interpretation
Instant claim 7 is directed to a kit comprising means for detecting a biomarker panel comprising three biomarkers. This claim uses the term “means for”, and the term i.e., means for detecting certain proteins) without sufficient structure, material, or acts to perform the claimed function. As such, claim 7 meets the three-prong test for invoking 35 U.S.C. 112(f) (see MPEP § 2181 (I)). Accordingly, the “means for detecting” the biomarker panel in claim 7 were construed to cover the corresponding structure described in the specification and equivalents thereof, as required by 35 U.S.C. 112(f) (see MPEP § 2181 (II)). 
The instant specification states the following: “In general, the biomarker panel can use a support structure…that has multiple wells to hold samples. Various enzymes or antibodies can be applied to the wells as needed for each test…A housing can enclose the biomarker panel to prevent contamination or unwanted spread of samples” (specification as filed, page 22, paragraph 00063). As such, the “means for detecting” of claim 7 will be interpreted as any means comprising a support structure with multiple wells, enzymes or antibodies for detection, and a housing.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 8, 10, and 21-33 directed to methods that are non-elected without traverse. These methods are not commensurate in scope with the invention of claim 7 because they do not recite methods of using the kit of claim 7. Accordingly, claims 8, 10, and 21-33 have been cancelled.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

IN THE CLAIMS:

Please cancel claims 8, 10, and 21-33.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:

The closest prior art to the claimed invention is found in the teachings of McPherson et al. (US patent application 2007/0269836 filed by McPherson et al., published 11/22/2007). McPherson teaches the identification and use of markers for the detection of venous thromboembolic disease (see entire document, including page 1, paragraph 0006). Particularly preferred markers include PAI-1 (page 3, paragraph 0022). However, McPherson does not teach that hyaluronan synthase 1 and heparan sulfate are also markers for venous thromboembolic disease. As such, claim 7 is free of the prior art.



Conclusion
Claims 7, 9, 11, and 16-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        06/03/2021